Citation Nr: 0941561	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Canandaigua, New York


THE ISSUES

1.  Entitlement to reimbursement of unauthorized medical 
expenses incurred October 12, 2004 for services rendered by 
A. L. Lee Memorial Hospital.

2.  Entitlement to reimbursement of unauthorized medical 
expenses incurred from May 15, 2002 to May 17, 2002 for 
services rendered by St. Joseph's Hospital.

[The issue of entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for loss of use of the lower 
extremities due to VA surgery, which has a separate 
procedural history and is on appeal from a different agency 
of original jurisdiction, will be addressed in a separate 
decision.]


REPRESENTATION

Veteran represented by:	United Spinal Association




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the VA Medical Center 
(VAMC) in Canandaigua, New York, dated in May 2002 and July 
2005.

In August 2009, the Veteran and his spouse testified before 
the undersigned Acting Veterans Law Judge in regard to the 
issue of entitlement to reimbursement of unauthorized medical 
expenses incurred from May 15, 2002, to May 17, 2002, for 
services rendered by St. Joseph's Hospital at a video 
conference hearing means.  A transcript of the hearing is 
associated with the claims folder.  After the August 2009 
hearing, the Veteran submitted additional evidence directly 
to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2009).

The issue of entitlement to reimbursement of unauthorized 
medical expenses incurred from May 15, 2002, to May 17, 2002, 
for services rendered by St. Joseph's Hospital is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.

During his personal hearing with the undersigned, the Veteran 
testified that he had previously submitted a claim for a 
clothing allowance which had not been adjudicated.  See the 
August 2009 hearing transcript, page 6.  That issue has not 
yet been addressed by the RO, and it is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of issues 
not yet adjudicated by the RO).


FINDINGS OF FACT

1.  In January 2005 and October 2005, the VAMC requested the 
Veteran to provide further evidence essential for a proper 
disposition of his claim of entitlement to reimbursement of 
unauthorized medical expenses incurred October 12, 2004, for 
services rendered by A. L. Lee Memorial Hospital.

2.  The Veteran has not submitted the necessary information.  


CONCLUSION OF LAW

By not responding within one year to the VAMC's request for 
information and evidence deemed necessary to make a decision 
on the merits of his appeal, the Veteran has abandoned his 
claim of entitlement to reimbursement of unauthorized medical 
expenses incurred October 12, 2004, for services rendered by 
A. L. Lee Memorial Hospital; the Board has no further 
jurisdiction in this matter.  
38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 
3.158 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking payment or reimbursement of the cost 
of unauthorized medical services provided to him by A. L. Lee 
Memorial Hospital on October 12, 2004.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

As will be discussed in greater detail below, the Veteran has 
not addressed this issue since February 2007, when he 
submitted his substantive appeal.  The Board is denying his 
claim because it finds it has been abandoned.  See 38 C.F.R. 
§ 3.158 (2009).  Under such circumstances, the VCAA is 
inoperative.  See Manning v. Principi, 16 Vet. App. 534, 542-
3, and cases cited therein (the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).

Regardless, the Board notes the Veteran was advised of VA's 
duties to notify and assist in the development of the claim.  
While he did not receive complete notice prior to the initial 
decision, January 2005 and October 2005 letters provided 
certain essential notice prior to the readjudication of his 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Specifically, the January 2005 letter explained the 
evidence necessary to substantiate his claim, and the October 
2005 letter advised the Veteran as to the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had an opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

Regarding the duty to assist, the VAMC requested that the 
Veteran provide additional information in letters dated in 
January 2005 and October 2005.  The Veteran did not respond.  

VA has fulfilled its duty to assist.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that VA's 
duty to assist a claimant in developing the facts and 
evidence pertinent to a claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Veteran has had 
no contact with VA as to this issue since February 2007, a 
period of almost three years. 

In short, VA has fulfilled its duty to assist, under the 
circumstances here presented.

Analysis

The Veteran received unauthorized medical treatment at A. L. 
Lee Memorial Hospital on October 12, 2004.  He subsequently 
submitted a claim for reimbursement of his medical expenses.  
In a November 2004 correspondence, the VAMC requested a 
standard billing form (UB92) and medical records from A. L. 
Lee Memorial Hospital concerning the October 2004 admission.  
The correspondence indicated that if said records were not 
received within 30 days, the Veteran's claim would be denied.

The hospital failed to provide the requested records.  The 
VAMC subsequently wrote to the Veteran on January 14, 2005 
and informed him that his request for reimbursement had been 
denied.  The Veteran was specifically informed that: 
"Medical records and UB92 were requested from A. L. Lee 
Memorial on November 15, 2004 and have not been received for 
review.  You may wish to contact the Medical Records and 
Billing Departments at A. L. Lee Memorial Hospital to have 
them send us the information.  Once we do receive medical 
records and [a] UB92, we will review and advise you of our 
decision."

A UB92 from A. L. Lee Memorial Hospital was subsequently 
associated with the claims folder (it is unclear whether this 
was submitted by the Veteran or the hospital).  The receipt 
of the UB92 prompted the VAMC to issue a second decision 
denying the claim for reimbursement in July 2005.  The 
decision notified the Veteran that his claim had been denied 
since A. L. Lee Memorial Hospital did not send the requested 
medical records.

In the October 2005 letter to the Veteran, VA specifically 
requested that he provide records from his October 2004 
hospital admission.  The Veteran did not respond to this 
evidentiary request.  An additional October 2005 letter noted 
that, "As of this date, medical records have not been 
received from the hospital to complete a clinical review."  

Governing regulation provides that where evidence requested 
in connection with an original claim is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158(a).  

In this case, the Veteran failed to provide evidence as 
requested within one year of the initial January 14, 2005 
correspondence from the VAMC.  Indeed, on his February 2007 
VA Form 9 he specifically indicated that "all information 
that I need for this appeal is not av[ail]able now I will 
forward it as soon as possi[]ble."  No further 
correspondence was received from the Veteran.  Indeed, the 
Board finds it particularly significant that at the time of 
his August 2009 hearing before the undersigned, the Veteran 
offered no testimony as to this issue.  He indicated under 
oath that only two issues were on appeal at that time; the 
instant claim was not among them. 

Consequently, the Board finds no recourse but to conclude 
that the Veteran has abandoned his appeal as to the issue of 
reimbursement of unauthorized medical expenses incurred A. L. 
Lee Memorial Hospital on October 12, 2004.  See 38 C.F.R. § 
3.158; Hyson v. Brown, 5 Vet. App. 262 (1993).  As 
highlighted above, the duty to assist is not a one-way 
street.  A veteran cannot passively wait for assistance in 
those circumstances where his cooperation is needed for 
evidentiary development (see Wood, supra), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here.

In light of the abandonment of the claim and appeal, there is 
no allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  The appeal 
is therefore dismissed.


ORDER

The appeal as to the issue of entitlement to reimbursement of 
unauthorized medical expenses incurred October 12, 2004 for 
services rendered by A. L. Lee Memorial Hospital is 
dismissed.


REMAND

The Veteran seeks reimbursement of unauthorized medical 
expenses incurred from May 15, 2002 to May 17, 2002 for 
services rendered by St. Joseph's Hospital.  The Board has 
determined that additional development is required before a 
decision can be rendered.  

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either: (1) for an adjudicated service-
connected disability, or (2) for a non-
service-connected disability associated 
with and held to be aggravating an 
adjudicated service- connected disability, 
or (3) for any disability of a veteran who 
has a total disability, permanent in 
nature, resulting from a service- connected 
disability, or (4) for any injury, illness, 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care 
or medical services for reasons set forth 
in 38 C.F.R. § 17.47(i) (2009); and

(b) The services were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health; and

(c) No VA or other Federal facilities were 
feasibly available and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); see also Zimick, supra.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).  In 
other words, failure to satisfy any of the three criteria 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See Zimick, supra.

In the instant case, the Veteran is in receipt of total 
disability rating resulting from a service-connected 
disability; accordingly, the first provision of 38 U.S.C.A. § 
1728 has been met.  

The record reflects the Veteran sustained an acute 
anterolateral wall myocardial infarction on May 12, 2002 and 
was taken to a local hospital for treatment.  After he was 
stabilized, he was transferred to St. Joseph's Hospital on 
May 15, 2002.  VAMC denied his claim due to the fact that VA 
facilities were feasibly available at that time.  The Veteran 
disputes this finding, arguing that the closest VA facility 
closes at night and was not available to him on May 15, 2002.  
See the August 2009 hearing transcript, page 10.  

A VA treatment center is not "feasibly available" if the 
urgency of the veteran's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. § 
17.53 (2009).  Thus, the Board seeks clarification regarding 
as to what VA facilities were available to the Veteran on May 
15, 2002.  

Accordingly, the case is REMANDED for to the VAMC the 
following actions:

1.  The VAMC should include in the file a 
memorandum concerning whether a VA medical 
facility was feasibly available to the 
Veteran on May 15, 2002 and, if so, its 
hours of operation.  The memorandum should 
include specific information regarding the 
geographic accessibility of the nearest VA 
medical facility and/or outpatient clinic 
to the Veteran's residence and hours of 
operation.

2.  Thereafter, the VAMC should 
readjudicate the Veteran's claim of 
entitlement to reimbursement of 
unauthorized medical expenses incurred 
from May 15, 2002 to May 17, 2002 for 
services rendered by St. Joseph's 
Hospital.  Such readjudication should 
specifically include the question of 
whether VA medical facilities were 
feasibly available to the Veteran.  If the 
benefit sought on appeal is not granted, 
the VAMC should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, if it is otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


